EXHIBIT 10.5

INVESTOR RIGHTS AGREEMENT

THIS INVESTOR RIGHTS AGREEMENT, dated as of September 8, 2020, is made by and
among RESOURCE REAL ESTATE OPPORTUNITY REIT, INC., a Maryland corporation
(“REIT I”), RESOURCE REAL ESTATE OPPORTUNITY OP, LP, a Delaware limited
partnership (“Operating Partnership”), C-III CAPITAL PARTNERS LLC, a Delaware
limited liability company (“C-III”), and RESOURCE REAL ESTATE, LLC, a Delaware
limited liability company (“RRE”).

RECITALS

WHEREAS, the Operating Partnership, C-III, RRE, Resource PM Holdings LLC, a
Delaware limited liability company (“PM Holdings”), Resource NewCo LLC, a
Delaware limited liability company (“Advisor Holdings”), and Resource America,
Inc., a Delaware limited liability company, have entered into a Contribution and
Exchange Agreement entered into as of September 8, 2020 (the “Contribution
Agreement”), pursuant to which C-III and RRE are contributing to the Operating
Partnership, among other things, all of C-III’s right, title and interest in all
of the membership interest in PM Holdings and all of RRE’s right, title and
interest in all of the membership interest in Advisor Holdings in exchange for
the consideration described therein, including Common Units (the “Common Units”)
and Series A Cumulative Participating Redeemable Preferred Units (the “Preferred
Units”) of limited partnership interest in the Operating Partnership (the Common
Units and the Preferred Units referred to collectively as the “OP Units”);

WHEREAS, upon the terms and subject to the conditions contained in the Amended
and Restated Limited Partnership Agreement of the Operating Partnership entered
into concurrently herewith, (as may be amended, the “Operating Partnership
Agreement”), the OP Units will be exchangeable into shares of common stock of
REIT I, par value $0.01 per share (the “Common Stock”); provided, however, the
Common Units may not be exchanged for shares of Common Stock until September 8,
2022, and the Preferred Stock may not be exchanged for shares of Common Stock
until 180days after REIT I has listed shares of Common Stock on a securities
exchange registered with the SEC pursuant to Section 6 of the Exchange Act
(each, a “Lock-Up Period”);

WHEREAS, as a condition to the consummation of the transactions contemplated by
the Contribution Agreement, each of C-III and RRE has agreed to the Lock-Up
Periods and REIT I has agreed to grant the registration rights set forth herein,
after the expiration of the respective Lock-Up Period (the “Lock-Up
Expiration”); and

WHEREAS, the parties hereto desire to enter into this Agreement to evidence the
foregoing agreement of REIT I and the mutual covenants of the parties relating
thereto.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which hereby is acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

Section 1. Definitions. In this Agreement, the following terms have the
following respective meanings:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with the Person specified. The term “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) means possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.



--------------------------------------------------------------------------------

“Agreement” means this Investor Rights Agreement, as it may be amended,
supplemented or restated from time to time.

“Board” means the board of directors of REIT I.

“Business Day” means any day other than a Saturday, Sunday or any day on which
banks located in the State of New York are authorized or required to be closed
for the conduct of regular banking business.

“C-III” has the meaning ascribed to it in the recitals hereof.

“Common Stock” has the meaning ascribed to it in the recitals hereof.

“Contribution Agreement” has the meaning ascribed to it in the recitals hereof.

“Demand Registration” has the meaning ascribed to it in Section 2(a).

“End of Suspension Notice” has the meaning ascribed to it in Section 5(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority.

“Holder” means each Person holding Registrable Shares, including (i) the
undersigned and (ii) each Person holding Registrable Shares as a result of a
transfer, distribution or assignment to that Person of Registrable Shares (other
than pursuant to an effective Resale Registration Statement or Rule 144),
provided, if applicable, such transfer, distribution or assignment is made in
accordance with Section 11 of this Agreement. For the avoidance of doubt, the
term “Holder” shall include any Person holding OP Units that are or have been
issued pursuant to the Contribution Agreement even if such Person has not
exchanged such OP Units for Common Stock. For purposes of this Agreement, a
Person shall be deemed to be a Holder, and the Registrable Shares shall be
deemed to be in existence, whenever such Person has the right to acquire,
directly or indirectly, such Registrable Shares (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person shall be entitled
to exercise the rights of a holder of Registrable Shares hereunder; provided,
however, a holder of Registrable Shares may only request that Registrable Shares
in the form of Common Stock that is registered or to be registered as a class
under Section 12 of the Exchange Act be registered pursuant to this Agreement.

“Indemnified Party” has the meaning ascribed to it in Section 9(a).

“Indemnifying Party” has the meaning ascribed to it in Section 9(c).

“Investor Nominee” has the meaning ascribed to it in Section 3(a).

“Lock-Up Expiration” has the meaning ascribed to it in the recitals hereof.

“Lock-Up Period” has the meaning ascribed to it in the recitals hereof.

 

2



--------------------------------------------------------------------------------

“Losses” has the meaning ascribed to it in Section 9(a).

“Maximum Number of Shares” has the meaning ascribed to it in Section 2(b).

“NYSE” means the New York Stock Exchange.

“OP Units” has the meaning ascribed to it in the recitals hereof.

“Operating Partnership Agreement” has the meaning ascribed to it in the recitals
hereof.

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, joint venture, other
business organization, trust, union, association or any federal, state,
municipal or local government, any instrumentality, subdivision, court,
administrative or regulatory agency or commission or other authority thereof, or
any quasi-governmental or private body exercising any regulatory, taxing,
importing or other governmental or quasi-governmental authority.

“Piggyback Registration” has the meaning ascribed to it in Section 4(a).

“Prospectus” means the prospectus included in any Resale Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A under the Securities Act), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Shares covered by such Resale Registration Statement and all
other amendments and supplements to such prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus. “Prospectus” shall also include
any “issuer free writing prospectus,” as defined in Rule 433 under the
Securities Act, relating to the Registrable Shares.

“Registrable Shares” means, with respect to any Holder, (i) the shares of Common
Stock into which the OP units issued to such Holder pursuant to the Contribution
Agreement are then exchanged under the terms of the Operating Partnership
Agreement, and (ii) any additional shares of Common Stock issued as a dividend
or distribution on, in exchange for, or otherwise in respect of, such shares of
Common Stock; provided that shares of Common Stock shall cease to be Registrable
Shares with respect to any Holder at the time (a) such shares have been sold
pursuant to a Resale Registration Statement, or sold or eligible to be sold
(without any volume or other limitations) pursuant to Rule 144, or sold to REIT
I or any of its subsidiaries, or (b) such OP Units have been redeemed by the
Operating Partnership for cash.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with this Agreement, including (i) all fees of the SEC, the
NYSE or such other exchange on which the Registrable Shares are listed from time
to time, and FINRA, (ii) all fees and expenses incurred in connection with
compliance with federal or state securities or blue sky laws (including any
registration, listing and filing fees and reasonable fees and disbursements of
counsel in connection with blue sky qualification of any of the Registrable
Shares and the preparation of a blue sky memorandum and compliance with the
rules of FINRA and NYSE or other applicable exchange), (iii) expenses of any
Persons in preparing or assisting in preparing, word processing, duplicating,
printing, delivering and distributing any Resale Registration Statement, any
Prospectus, any amendments or supplements thereto, securities sales agreements,
certificates and any other documents relating to the performance under and
compliance with this Agreement, (iv) all fees and expenses incurred in
connection with the listing or inclusion of any of the Registrable Shares on the
NYSE or other applicable exchange pursuant to Section 6(j), (v) the fees and
disbursements of counsel for REIT I and of the independent public accountants of
REIT I (including the

 

3



--------------------------------------------------------------------------------

expenses of any special audit, agreed upon procedures and “cold comfort” letters
required by or incident to such performance), and (vi) any fees and
disbursements customarily paid in issues and sales of securities (including the
fees and expenses of any experts retained by REIT I in connection with any
Resale Registration Statement); provided, however, that Registration Expenses
will exclude brokers’ or underwriters’ discounts and commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Shares by a
Holder and the fees and disbursements of any counsel to the Holders other than
as provided for in clause (ii) above.

“REIT I” has the meaning set forth to it in the preamble hereof and includes
REIT I’s successors by merger, acquisition, reorganization or otherwise.

“Renewal Deadline” has the meaning ascribed to it in Section 2(f).

“Resale Registration Statement” means any one or more registration statements of
REIT I filed under the Securities Act, whether pursuant to a Demand
Registration, Piggyback Registration or otherwise, covering the resale of any of
the Registrable Shares pursuant to the provisions of this Agreement, and all
amendments and supplements to any such registration statements, including
post-effective amendments and new registration statements, in each case
including the prospectus contained therein, all exhibits thereto and all
materials and documents incorporated by reference therein.

“RRE” has the meaning ascribed to it in the recitals hereof.

“Rule 144” means Rule 144 under the Securities Act.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Selling Expenses” means, if any, all underwriting or broker fees, discounts and
selling commissions or similar fees or arrangements, fees of counsel to the
selling Holder(s) (other than as specifically provided in the definition of
“Registration Expenses” above or required to be reimbursed by REIT I pursuant to
Section 8) and transfer taxes allocable to the sale of the Registrable Shares
included in the applicable offering.

“Suspension Event” has the meaning ascribed to it in Section 5(c).

“Suspension Notice” has the meaning ascribed to it in Section 5(c).

Section 2. Demand Registration Rights.

(a) Subject to the provisions hereof, each Holder at any time from and after the
applicable Lock-Up Expiration, may request registration for resale under the
Securities Act of all or part, but not less than 50%, of the then-outstanding
Registrable Shares (a “Demand Registration”) of such Holder by giving written
notice thereof to REIT I, which request will specify the number of shares of
Registrable Shares to be offered by such Holder, whether the intended manner of
sale will include or involve an underwritten offering and whether such Resale
Registration Statement will be a “shelf” Resale Registration Statement under
Rule 415 promulgated under the Securities Act. Notwithstanding the foregoing,
each Holder may provide notice of its intent to request a Demand Registration up
to 60 days prior to the Lock-Up Expiration, provided, however, that no such
registration shall become effective until after the Lock-Up Expiration.

 

4



--------------------------------------------------------------------------------

Subject to Sections 2(b) and 2(d) below and the last sentence of this
Section 2(a), REIT I will use commercially reasonable efforts (i) to file a
Resale Registration Statement (which will be a “shelf” Resale Registration
Statement under Rule 415 promulgated under the Securities Act if requested
pursuant to the Holder’s request pursuant to the first sentence of this
Section 2(a)) registering for resale such number of Registrable Shares as
requested to be so registered within 30 days after such Holder’s request
therefor in the case of a registration on Form S-3 (and 60 days in the case of a
registration on Form S-11 or such other appropriate form), and (ii) to cause
such Resale Registration Statement to be declared effective by the SEC as soon
as reasonably practicable thereafter. Notwithstanding the foregoing and, subject
to Section 2(b), REIT I will not be required to effect a registration pursuant
to this Section 2(a) (i) with respect to securities that are not Registrable
Shares; or (ii) within 180 days after the effective date of a prior Resale
Registration Statement, and REIT I will not be required to effect more than two
Demand Registrations in the aggregate. If permitted under the Securities Act,
such Resale Registration Statement will be one that is automatically effective
upon filing. Notwithstanding anything to the contrary contained in this
Section 2(a), if at the time REIT I receives a request for a Demand
Registration, REIT I has an effective shelf registration statement, REIT I may
include all or part of the Registrable Shares covered by such request in such
registration statement, including by virtue of including the Registrable Shares
in a prospectus supplement to such shelf registration statement and filing such
prospectus supplement pursuant to Rule 424(b)(7) under the Securities Act (in
which event, REIT I shall be deemed to have satisfied its registration
obligation under this Section 2(a) with respect to such Demand Registration
request and such shelf registration statement shall be deemed to be a Resale
Registration Statement for purposes of this Agreement).

(b) If such Demand Registration is in respect of an underwritten offering and
the managing underwriters of the requested Demand Registration advise REIT I and
the Holders that in the reasonable opinion of the managing underwriters the
number of shares of Common Stock proposed to be included in the Demand
Registration exceeds the number of shares of Common Stock that can be sold in
such underwritten offering without materially delaying or jeopardizing the
success of the offering (including the offering price per share) (such maximum
number of shares, the “Maximum Number of Shares”), REIT I will include in such
Demand Registration only such number of shares of Common Stock that, in the
reasonable opinion of the managing underwriters, can be sold without materially
delaying or jeopardizing the success of the offering (including the offering
price per share), with such Maximum Number of Shares allocated (i) first, the
number of Registrable Shares requested to be included therein by the Holders,
pro rata among the Holders on the basis of the number of Registrable Shares
requested to be included by each such Holders, and (ii) second (and only to the
extent that the number of Registrable Shares to be sold by the Holders is less
than the Maximum Number of Shares), the shares of Common Stock requested to be
included in such registration by other Persons, pro rata among such other
Persons on the basis of the number of shares of Common Stock requested to be
included by such Persons. If the number of shares of Common Stock proposed to be
included in the Demand Registration exceeds the Maximum Number of Shares, the
limitations on the number and frequency of Demand Registrations in Section 2(a)
shall be changed such that REIT I, at the request of the Holder, will be
required one time to cause to be effected an additional Demand Registration as
soon as reasonably practicable after the effective date of a prior Resale
Registration Statement (a “Cutback Resale Registration Statement”). Such Cutback
Resale Registration Statement shall not count against the limit of two Demand
Registrations in the aggregate set forth in Section 2(a)(ii). In no event shall
REIT I be required to file or cause to be effected more than one Cutback Resale
Registration Statement.

(c) If any of the Registrable Shares covered by a Demand Registration are to be
sold in an underwritten offering, REIT I shall have the right to (i) select the
underwriters (and their roles) in the offering, and (ii) determine the structure
of the offering and negotiate the terms of any underwriting agreement as they
relate to the Holders, including the number of shares to be sold (if not all
shares offered can be sold at the highest price offered by the underwriters),
the offering price and underwriting discount; provided that the identity of the
underwriters and such structure and terms are reasonably acceptable to the
Holders.

 

5



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, if the Board determines in its good faith
judgment that the filing of a Demand Registration would (i) be materially
detrimental to REIT I in that such registration would interfere with a material
corporate transaction, or (ii) require the disclosure of material non-public
information concerning REIT I that at the time is not, in the good faith
judgment of the Board, in the best interest of REIT I to disclose and is not, in
the opinion of REIT I’s counsel, otherwise required to be disclosed, then
(x) REIT I will have the right to defer such filing for a period of not more
than 60 days after receipt of any demand by any Holder, and (y) REIT I will not
exercise its right to defer a Demand Registration more than once in any 12-month
period. REIT I will give written notice of its determination to the Holders to
defer the filing and of the fact the purpose for such deferral no longer exists,
in each case, promptly after the occurrence thereof.

(e) Upon the effectiveness of any Demand Registration, REIT I will use
commercially reasonable efforts to keep the Resale Registration Statement
continuously effective until such time as all of the Registrable Shares covered
by such Demand Registration have been sold pursuant to such Demand Registration.

(f) If, by the third anniversary (the “Renewal Deadline”) of the initial
effective date of a Resale Registration Statement filed pursuant to
Section 2(a), any of the Registrable Shares included on such registration
statement remain unsold by any Holder, REIT I will file, if it has not already
done so and is eligible to do so, a new Resale Registration Statement covering
the Registrable Shares included on the prior Resale Registration Statement; if
at the Renewal Deadline REIT I is not eligible to file an automatic shelf
registration statement, REIT I will, if it has not already done so, file a new
Resale Registration Statement and will use commercially reasonable efforts to
cause such Resale Registration Statement to be declared effective within 180
days after the Renewal Deadline; and REIT I will take all other action necessary
or appropriate to permit the public offering and sale of the Registrable Shares
to continue as contemplated in the expired Resale Registration Statement.
References herein to Resale Registration Statement shall include such new shelf
registration statement.

Section 3. Director Nomination Rights

(a) Until such date as (i) the Operating Partnership has redeemed, pursuant to
the Operating Partnership Agreement, more than 87.5% of the Preferred Units that
C-III and RRE (together, the “C-III Entities”) received on the date hereof in
connection with the Contribution Agreement or (ii) the C-III Entities
beneficially own less than 12.5% of the Preferred Units that the C-III Entities
received on the date hereof in connection with the Contribution Agreement by
virtue of the transfer by the C-III Entities of such Preferred Units to any
Person that is not a Permitted Transferee (as defined in the Operating
Partnership Agreement) or otherwise, the C-III Entities, together, shall have
the right to designate one individual (the “Investor Nominee”), subject to the
approval of such nomination by the Board or any committee of the Board
authorized to approve Board nominees, to be included on the slate of director
nominees to be voted on by the stockholders of REIT I, as set forth in this
Section 3.

(b) To facilitate the nomination rights set forth above, REIT I will use
commercially reasonable efforts to notify each of C-III and RRE in writing a
reasonable period of time in advance of any action to be taken by REIT I or the
Board for the purpose of nominating, electing or designating directors, which
notice, in the case of a proxy statement, information statement or registration
statement in which nominees for director would be named, shall be delivered by
REIT I no later than 30 days prior to the anticipated mailing or filing date, as
applicable. Such notice shall set forth in reasonable detail the nature

 

6



--------------------------------------------------------------------------------

of the action to be taken by REIT I or the Board, and the anticipated date
thereof. Upon receipt of such notice, the C-III Entities will consult with REIT
I to designate one Investor Nominee as soon as reasonably practicable
thereafter; provided, however, that if the C-III Entities shall have failed to
designate Investor Nominees in a timely manner, then any incumbent Investor
Nominee shall be deemed to have been designated in a timely manner unless there
is no remaining incumbent Investor Nominee or the incumbent Investor Nominee
declines to serve, in which case the Board may designate for nomination another
Person.

(c) The C-III Entities will provide REIT I with such information about
each Investor Nominee as is reasonably requested by REIT I in order for the
Board (or nominating committee thereof) to adequately vet the qualifications of
the Investor Nominee, include information that will enable the Board to obtain
third party background checks, as may be deemed necessary by the Board (or
nominating committee thereof) of REIT I and to comply with applicable disclosure
rules, including without limitation, any information that a stockholder of REIT
I must provide to REIT I in order to nominate a director under the Bylaws of
REIT I.

(d) In order to facilitate the nomination and approval of the Investor Nominee
pursuant to this Section 3, the Persons listed on Exhibit A hereto shall be
deemed to be approved as Investor Nominees by the Board (or a nominating
committee thereof) of REIT I so long as such Persons remain employed with C-III
at such time as such Person is designated by the C-III Entities as an Investor
Nominee. The C-III Entities shall not be precluded from designating other
individuals as Investor Nominees to be considered by the Board (or a nominating
committee thereof) of REIT I. Notwithstanding anything to the contrary in
this Section 3, nothing shall prevent the members of the Board from acting in
accordance with their respective fiduciary duties, applicable law and stock
exchange requirements.

(e) If a vacancy on the Board arises as a result of the death, disability or
retirement, resignation or removal of an Investor Nominee, the C-III Entities
shall be entitled to designate for nomination an Investor Nominee to fill such a
vacancy subject to approval by the Board (or a nominating committee thereof).

(f) The parties to this Agreement acknowledge and agree that the term of the
Investor Nominee designated pursuant to this Section 3 shall automatically
expire immediately on the date on which the C-III Entities own less than 12.5%
of the Preferred Units (the “Investor Nominee Term Expiration Date”), and that
the number of directors serving on the Board shall be automatically decreased by
a corresponding number. The Board may take all actions it deems necessary and
appropriate to achieve the purpose of this Section 3(f), including but not
limited to, describing the term of any Investor Nominee in any proxy statement,
information statement or registration statement in which nominees for director
would be named as expiring on the Investor Nominee Term Expiration Date. The
parties acknowledge that the Investor Nominee, upon election to the Board, will
serve as a member of the Board and will be governed by the same protections and
obligations regarding confidentiality, conflicts of interest, related party
transactions, fiduciary duties, codes of conduct, trading and disclosure
policies, director resignation policy, and other governance guidelines and
policies of REIT I as other non-management directors (collectively, “Company
Policies”) and shall be required to preserve the confidentiality of the
Company’s business and information, including discussions or matters considered
in meetings of the Board or committees thereof in accordance with their
respective fiduciary duties, applicable law and applicable Company Policies, if
any, and shall have the same rights and benefits, including with respect to
insurance, indemnification, compensation and fees, as are applicable to all
non-management directors of REIT I. REIT I agrees that (i) it will not amend any
Company Policies in any manner for the purpose of disqualifying any Investor
Nominee and (ii) any changes to the Company Policies, or new Company Policies,
will be adopted in good faith and not for the purpose of undermining or
conflicting with the arrangements contemplated by this Agreement. The Company
has made available to the C-III Entities copies of the Company Policies as in
effect on the date of this Agreement prior to the date of this Agreement.

 

7



--------------------------------------------------------------------------------

Section 4. Piggyback Registration.

(a) If at any time REIT I has registered, or has determined to register, any of
its securities for its own account or for the account of other security holders
of REIT I on any registration form (other than Form S-4 or S-8) that permits the
inclusion of the Registrable Shares (a “Piggyback Registration”), REIT I will
give the Holders written notice thereof promptly (but in no event less than 20
days prior to the anticipated filing date) and, subject to Section 4(b), will
include in such registration all Registrable Shares requested to be included
therein pursuant to the written request of any Holder. Notwithstanding the
foregoing, REIT I will not be required to include any Registrable Shares in any
registration under this Section 4(a) prior to the applicable Lock-Up Expiration.

(b) If a Piggyback Registration is initiated as a primary underwritten offering
on behalf of REIT I, and the managing underwriters advise REIT I that, in the
reasonable opinion of the managing underwriters, the number of shares of Common
Stock proposed to be included in such registration exceeds the Maximum Number of
Shares, REIT I will include in such registration, unless otherwise agreed by
REIT I and the Holders, (i) first, the number of shares of Common Stock that
REIT I proposes to sell, and (ii) second (to the extent the number of shares of
Common Stock to be sold by REIT I is less that the Maximum Number of Shares),
the number of Registrable Shares requested to be included in such registration
by the Holders and the number of shares of Common Stock requested to be included
in such registration by other Persons, pro rata among the Holders and other
Persons on the basis of the number of Registrable Shares and other shares of
Common Stock requested to be included by each such Holder and other Person,
respectively.

(c) If a Piggyback Registration is initiated as an underwritten registration on
behalf of a holder of shares of Common Stock other than under this Agreement,
and the managing underwriters advise REIT I that, in the reasonable opinion of
the managing underwriters, the number of shares of Common Stock proposed to be
included in such registration exceeds the Maximum Number of Shares, then REIT I
will include in such registration, unless otherwise agreed by REIT I and the
holders (including the Holders, if any), (i) first the number of shares of
Common Stock requested to be included therein by the holder(s) requesting such
registration, and (ii) second (to the extent the number of such shares of Common
Stock to be sold by such other holders is less that the Maximum Number of
Shares), the Registrable Shares requested to be included in such registration by
the Holders and the shares of Common Stock requested to be included in such
registration by other holders, pro rata among the Holders and other holders on
the basis of the number of Registrable Shares and other shares of Common Stock
requested to be included by each such Holder and other holder, respectively.

(d) If any Piggyback Registration is a primary or secondary underwritten
offering, REIT I will have the right to select, in its sole discretion, the
managing underwriter or underwriters to administer any such offering.

(e) REIT I will not grant to any Person the right to request REIT I to register
any Common Stock in a Piggyback Registration unless such rights are consistent
with the provisions of this Section 4.

 

8



--------------------------------------------------------------------------------

(f) Nothing in this Section 4 shall create any liability on the part of REIT I
to the Holders if REIT I in its sole discretion decides not to file a
registration statement previously proposed to be filed as described in
Section 4(a) on which the Holders’ Piggyback Registration request was based or
to withdraw such registration statement subsequent to its filing.

Section 5. Suspension.

(a) Subject to the provisions of this Section 5 and a good faith determination
by REIT I that it is in the best interests of REIT I to suspend the use of any
Resale Registration Statement following the effectiveness of such Resale
Registration Statement (and the filings with any U.S. federal or state
securities commission), REIT I, by written notice to the Holders, may direct the
Holders to suspend sales of the Registrable Shares pursuant to such Resale
Registration Statement for such times as REIT I reasonably may determine is
necessary and advisable (but in no event for more than 30 days in any 90-day
period or 90 days in any 365-day period), if any of the following events will
occur: (i) an underwritten public offering of Common Stock by REIT I if REIT I
is advised by the underwriters that the concurrent resale of the Registrable
Shares by the Holders pursuant to the Resale Registration Statement would have a
material adverse effect on REIT I’s offering, (ii) there is material non-public
information regarding REIT I that (A) REIT I determines not to be in REIT I’s
best interest to disclose, (B) would, in the good faith determination of REIT I,
require a revision to the Resale Registration Statement so that it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
(C) REIT I is not otherwise required to disclose, or (iii) there is a
significant bona fide business opportunity (including the acquisition or
disposition of assets (other than in the ordinary course of business), including
any significant merger, consolidation, tender offer or other similar
transaction) available to REIT I that REIT I determines not to be in REIT I’s
best interests to disclose.

(b) Upon the earlier to occur of (i) REIT I delivering to the Holders an End of
Suspension Notice (as defined below), or (ii) the end of the maximum permissible
suspension period, REIT I will use commercially reasonable efforts to promptly
amend or supplement the Resale Registration Statement so as to permit the
Holders to resume sales of the Registrable Shares as soon as possible.

(c) In the case of an event that causes REIT I to suspend the use of a Resale
Registration Statement (a “Suspension Event”), REIT I will give written notice
(a “Suspension Notice”) to the Holders to suspend sales of the Registrable
Shares, and such notice will state that such suspension will continue only for
so long as the Suspension Event or its effect is continuing and REIT I is taking
all reasonable steps to terminate suspension of the effectiveness of the Resale
Registration Statement as promptly as possible. The Holders will not affect any
sales of the Registrable Shares pursuant to such Resale Registration Statement
(or such filings) at any time after it has received a Suspension Notice from
REIT I prior to receipt of an End of Suspension Notice (as defined below). If so
directed by REIT I, the Holders will deliver to REIT I (at the reasonable
expense of REIT I) all copies other than permanent file copies then in the
Holders’ possession of the Prospectus covering the Registrable Shares at the
time of receipt of the Suspension Notice. Any Holder may recommence effecting
sales of the Registrable Shares pursuant to the Resale Registration Statement
(or such filings) following further notice to such effect (an “End of Suspension
Notice”) from REIT I, which End of Suspension Notice will be given by REIT I to
the Holders in the manner described above promptly following the conclusion of
any Suspension Event and its effect.

 

9



--------------------------------------------------------------------------------

Section 6. Registration Procedures. In connection with the obligations of REIT I
with respect to any registration pursuant to this Agreement, REIT I will:

(a) use commercially reasonable efforts to prepare and file with the SEC, as
specified in this Agreement, each Resale Registration Statement, which will
comply as to form in all material respects with the requirements of the
applicable form and include all financial statements required by the SEC to be
filed therewith, and use commercially reasonable efforts to cause such filed
Resale Registration Statement to become and remain effective as set forth in
Section 2;

(b) subject to Section 5, (i) prepare and file with the SEC such amendments and
post-effective amendments to each such Resale Registration Statement as may be
necessary to keep such Resale Registration Statement effective for the period
described in Section 2 hereof, (ii) cause each Prospectus contained therein to
be supplemented by any required Prospectus supplement, and as so supplemented to
be filed pursuant to Rule 424 or any similar rule that may be adopted under the
Securities Act, and (iii) comply in all material respects with the provisions of
the Securities Act with respect to the disposition of all securities covered by
each Resale Registration Statement during the applicable period in accordance
with the intended method or methods of distribution specified by the Holders;

(c) furnish to the Holders, without charge, such number of copies of each
Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto and such other documents as any such Holder may reasonably
request, in order to facilitate the public sale or other disposition of the
Registrable Shares; REIT I hereby consents to the use of such Prospectus,
including each preliminary Prospectus, by the Holders in connection with the
offering and sale of the Registrable Shares covered by any such Prospectus;

(d) use commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Registrable Shares by the
time the applicable Resale Registration Statement is declared effective by the
SEC under all applicable state securities or “blue sky” laws of such domestic
jurisdiction as any Holder may reasonably request in writing, keep each such
registration or qualification or exemption effective during the period such
Resale Registration Statement is required to be kept effective pursuant to
Section 2 and do any and all other acts and things that may be reasonably
necessary or advisable to enable the Holders to consummate the disposition in
each such jurisdiction of such Registrable Shares owned by the Holders;

(e) notify the Holders and, if requested, confirm such advice in writing
(i) when such Resale Registration Statement has become effective and when any
post-effective amendments and supplements thereto become effective, (ii) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of such Resale Registration Statement or the
initiation of any proceedings for that purpose, (iii) of any request by the SEC
or any other federal or state governmental authority for amendments or
supplements to such Resale Registration Statement or related Prospectus or for
additional information, and (iv) of the happening of any event during the period
such Resale Registration Statement is effective as a result of which such Resale
Registration Statement or the related Prospectus or any document incorporated by
reference therein contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading (which information will be accompanied by an
instruction to suspend the use of the Resale Registration Statement and the
Prospectus until the requisite changes have been made);

(f) during the period of time referred to in Section 2, use its best efforts to
avoid the issuance of, or if issued, to obtain the withdrawal of, any order
enjoining or suspending the use or effectiveness of a Resale Registration
Statement or suspending the qualification (or exemption from qualification) of
any of the Registrable Shares for sale in any jurisdiction, as promptly as
practicable;

 

10



--------------------------------------------------------------------------------

(g) upon request, furnish to the Holders, without charge, at least one conformed
copy of such Resale Registration Statement and any post-effective amendment or
supplement thereto (without documents incorporated therein by reference or
exhibits thereto, unless requested);

(h) except as provided in Section 5, upon the occurrence of any event
contemplated by Section 6(e)(iii), use commercially reasonable efforts to
promptly prepare a supplement or post-effective amendment to a Resale
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Shares, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and, upon
request, promptly furnish to the Holders a reasonable number of copies of each
such supplement or post-effective amendment;

(i) enter into customary agreements and take all other action in connection
therewith in order to expedite or facilitate the distribution of the Registrable
Shares included in such Resale Registration Statement (including, without
limitation, making appropriate officers of REIT I available to participate in
“road shows”, one-on-one meetings with institutional investors and other
customary marketing activities);

(j) use commercially reasonable efforts (including seeking to cure REIT I’s
listing or inclusion application of any deficiencies cited by the exchange or
market) to list or include all Registrable Shares on any securities exchange on
which the Registrable Shares or, if not applicable, any similar securities
issued by REIT I are then listed or included, and enter into such customary
agreements including a supplemental listing application and indemnification
agreement in customary form;

(k) prepare and file in a timely manner all documents and reports required by
the Exchange Act and, to the extent REIT I’s obligation to file such reports
pursuant to Section 15(d) of the Exchange Act expires prior to the expiration of
the effectiveness period of the Resale Registration Statement as required by
Section 2 hereof, REIT I will register the Registrable Shares under the Exchange
Act and maintain such registration through the effectiveness period required by
Section 2;

(l) (i) otherwise use commercially reasonable efforts to comply in all material
respects with all applicable rules and regulations of the SEC, (ii) make
generally available to its stockholders, as soon as reasonably practicable,
earnings statements (which need not be audited) covering at least 12 months that
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder, and (iii) delay filing any Resale Registration Statement or
Prospectus or amendment or supplement to such Resale Registration Statement or
Prospectus to which the Holders will have reasonably objected on the grounds
that such Resale Registration Statement or Prospectus or amendment or supplement
does not comply in all material respects with the requirements of the Securities
Act, the Holders having been furnished with a copy thereof at least two Business
Days prior to the filing thereof; provided, however, that REIT I may file such
Resale Registration Statement or Prospectus or amendment or supplement following
such time as REIT I will have made a good faith effort to resolve any such issue
with the Holders and will have advised the Holders in writing of its reasonable
belief that such filing complies in all material respects with the requirements
of the Securities Act;

(m) cause to be maintained a registrar and transfer agent for all Registrable
Shares covered by any Resale Registration Statement from and after a date not
later than the effective date of such Resale Registration Statement;

 

11



--------------------------------------------------------------------------------

(n) in connection with any sale or transfer of the Registrable Shares (whether
or not pursuant to a Resale Registration Statement) that will result in the
securities being delivered no longer constituting Registrable Shares, cooperate
with the Holders to facilitate the timely preparation and delivery of
certificates representing the Registrable Shares to be sold, which certificates
will not bear any transfer restrictive legends arising under federal or state
securities laws, and to enable such Registrable Shares to be in such
denominations and registered in such names as the Holders may request at least
three Business Days prior to any sale of the Registrable Shares;

(o) in connection with a public offering of Registrable Shares, whether or not
such offering is an underwritten offering, use commercially reasonable efforts
to obtain a “comfort” letter from the independent public accountant for REIT I
and any acquisition target of REIT I whose financial statements are required to
be included or incorporated by reference in any Resale Registration Statement,
in form and substance customarily given by independent certified public
accountants in an underwritten public offering, addressed to the underwriters,
if any, and to the Holders;

(p) execute and deliver all instruments and documents (including an underwriting
agreement or placement agent agreement, as applicable in customary form) and
take such other actions and obtain such certificates and opinions as sellers of
the Registrable Shares being sold reasonably request in order to effect a public
offering of such Registrable Shares and in such connection, whether or not an
underwriting agreement is entered into and whether or not the offering is an
underwritten offering, (i) make such representations and warranties to the
Holders and the underwriters, if any, with respect to the business of REIT I and
its subsidiaries, and the Resale Registration Statement and documents, if any,
incorporated by reference therein, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings, and,
if true, confirm the same if and when requested, and (ii) use commercially
reasonable efforts to furnish to the Holders and the underwriters of such
Registrable Shares opinions and negative assurance letters of counsel to REIT I
and updates thereof (which counsel and opinions (in form, scope and substance)
will be reasonably satisfactory to the managing underwriters, if any, and
counsels to the Holders), covering the matters customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by such counsel and any such underwriters; and

(q) upon reasonable request of any Holder, REIT I will file an amendment to any
applicable Resale Registration Statement (or Prospectus supplement, as
applicable), to update the information provided by such Holder in connection
with such Holder’s disposition of Registrable Shares.

Section 7. Required Information.

(a) REIT I may require a Holder to furnish in writing to REIT I such information
regarding such Holder and the proposed distribution of Registrable Shares by
such Holder as REIT I may from time to time reasonably request in writing or as
will be required to effect registration of the Registrable Shares. Each Holder
further agrees to furnish promptly to REIT I in writing all information required
from time to time to make the information previously furnished by such Holder
not misleading.

(b) Each Holder agrees that, upon receipt of any notice from REIT I of the
happening of any event of the kind described in Sections 6(e)(ii), 6(e)(iii) or
6(e)(iv) hereof, such Holder will immediately discontinue disposition of
Registrable Shares pursuant to a Resale Registration Statement until (i) any
such stop order is vacated, or (ii) if an event described in Sections 6(e)(iii)
or 6(e)(iv) occurs, such Holder’s receipt of the copies of the supplemented or
amended Prospectus. If so directed by REIT I, each Holder will deliver to REIT I
(at the reasonable expense of REIT I) all copies, other than permanent file
copies then in such Holder’s possession, in its possession of the Prospectus
covering such Registrable Shares current at the time of receipt of such notice.

 

12



--------------------------------------------------------------------------------

Section 8. Registration Expenses. REIT I will pay all Registration Expenses in
connection with the registration of the Registrable Shares pursuant to this
Agreement and any other actions that may be taken in connection with the
registration contemplated herein. Each Holder will bear all Selling Expenses
incurred by such Holder and any other expense incurred by such Holder relating
to a registration of Registrable Shares pursuant to this Agreement and any other
Selling Expenses incurred by such Holder relating to the sale or disposition of
such Holder’s Registrable Shares pursuant to any Resale Registration Statement.

Section 9. Indemnification.

(a) REIT I will indemnify and hold harmless each Holder, each Person who
controls each Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), and the officers, directors, members, managers,
stockholders, partners, limited partners, agents and employees of each of them
(each an “Indemnified Party”), to the fullest extent permitted by applicable
law, from and against any and all losses, claims, damages, liabilities, costs
(including reasonable attorneys’ fees) and expenses (collectively, “Losses”), as
incurred, arising out of or relating to (i) any untrue or alleged untrue
statement of a material fact contained in the Resale Registration Statement or
any Prospectus or in any amendment or supplement thereto or in any preliminary
Prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, or
(ii) any violation or alleged violation by REIT I of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder,
in connection with the performance of its obligations under this Agreement; in
each case except to the extent, but only to the extent, that such untrue
statement or omission is based upon (A) information regarding such Holder
furnished in writing to REIT I by or on behalf of such Holder expressly for use
therein, or (B) information regarding such Holder’s proposed method of
distribution of the Registrable Shares and was approved by or on behalf of such
Holder expressly for use in the Resale Registration Statement, such Prospectus
or in any amendment or supplement thereto.

(b) Each Holder will indemnify and hold harmless REIT I, and the directors of
REIT I, each officer of REIT I who will sign a Resale Registration Statement,
each underwriter, broker or other Person acting on behalf of the holders of
securities included in a Resale Registration Statement, and each Person who
controls any of the foregoing Persons (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) against any Losses, as
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in a Resale Registration Statement or any
Prospectus or in any amendment or supplement thereto or in any preliminary
Prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, but only
to the extent that such untrue statement or omission is based upon
(i) information regarding such Holder furnished in writing to REIT I by or on
behalf of such Holder expressly for use therein; or (ii) information regarding
such Holder’s proposed method of distribution of the Registrable Shares and was
approved by or on behalf of Holder expressly for the use in the Resale
Registration Statement, such Prospectus or in any amendment or supplement
thereto; provided that the obligation to indemnify shall be individual, not
joint and several, for each Holder.

(c) Each Indemnified Party under this Section 9 will give notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, but the omission to so notify the Indemnifying Party will not
relieve it from any liability which it may have to the Indemnified Party
pursuant to the provisions of this Section 9 except to the extent of the actual
damages suffered by such delay in notification. The

 

13



--------------------------------------------------------------------------------

Indemnifying Party will assume the defense of such action, including the
employment of counsel to be chosen by the Indemnifying Party to be reasonably
satisfactory to the Indemnified Party, and payment of expenses. The Indemnified
Party will have the right to employ its own counsel in any such case, but the
legal fees and expenses of such counsel will be at the expense of the
Indemnified Party, unless (i) the employment of such counsel will have been
authorized in writing by the Indemnifying Party in connection with the defense
of such action, (ii) the Indemnifying Party will not have employed counsel to
take charge of the defense of such action or (iii) the Indemnified Party will
have reasonably concluded that there may be defenses available to it or them
which are different from or additional to those available to the Indemnifying
Party (in which case the Indemnifying Party will not have the right to direct
the defense of such action on behalf of the Indemnified Party), in any of which
events such fees and expenses will be borne by the Indemnifying Party. No
Indemnifying Party, in the defense of any such claim or litigation, will, except
with the consent of each Indemnified Party, consent to the entry of any judgment
or enter into any settlement unless such judgment or settlement (i) includes an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation, and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any Indemnified
Party.

(d) If the indemnification provided for in this Section 9 is unavailable to a
party that would have been an Indemnified Party under this Section 9 in respect
of any expenses, claims, losses, damages and liabilities referred to herein,
then each party that would have been an Indemnifying Party hereunder will, in
lieu of indemnifying such Indemnified Party, contribute to the amount paid or
payable by such Indemnified Party as a result of such expenses, claims, losses,
damages and liabilities in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and such Indemnified
Party on the other in connection with the statement or omission which resulted
in such reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Indemnifying Party or such
Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
REIT I and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 9 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable consideration referred to above in this Section 9(d).

(e) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

(f) In no event will any Holder be liable for any expenses, claims, losses,
damages or liabilities pursuant to this Section 9 in excess of the net proceeds
to such Holder of any Registrable Shares sold by such Holder.

Section 10. Rule 144. REIT I shall, at REIT I’s expense, for so long as any
Holder holds any Registrable Shares, use commercially reasonable efforts to
cooperate with such Holder, as may be reasonably requested by such Holder from
time to time, to facilitate any proposed sale of Registrable Shares by the
Holders in accordance with the provisions of Rule 144, including by using
commercially reasonable efforts (i) to comply with the current public
information requirements of Rule 144 and (ii) to provide opinions of counsel as
may be reasonably necessary in order for the Holders to avail themselves of such
rule to allow the Holders to sell such Registrable Shares without registration.

 

14



--------------------------------------------------------------------------------

Section 11. Transfer of Registration Rights. The rights and obligations of each
of C-III and RRE under this Agreement may be transferred or otherwise assigned
to a transferee or assignee of Registrable Shares, provided (i) such transferee
or assignee becomes a party to this Agreement or agrees in writing to be subject
to the terms hereof to the same extent as if such transferee or assignee were an
original party hereunder, and (ii) REIT I is given written notice by C-III or
RRE, as applicable, of such transfer or assignment stating the name and address
of such transferee or assignee and identifying the securities with regard to
which such rights and obligations are being transferred or assigned.

Section 12. Miscellaneous.

(a) Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement and any
claim, controversy or dispute arising under or related in any way to this
Agreement, the relationship of the parties, the transactions contemplated by
this Agreement and/or the interpretation and enforcement of the rights and
duties of the parties hereunder or related in any way to the foregoing, will be
governed by and construed in accordance with the laws of the State of Maryland
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Maryland or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Maryland.

EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN THE STATE OF MARYLAND FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER TRANSACTION CONTEMPLATED HEREBY AND AGREES THAT ALL CLAIMS IN RESPECT OF
THE SUIT, ACTION OR OTHER PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT. EACH PARTY AGREES TO COMMENCE ANY SUCH SUIT, ACTION OR OTHER PROCEEDING
IN ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF MARYLAND. EACH PARTY
WAIVES ANY DEFENSE OF IMPROPER VENUE OR INCONVENIENT FORUM TO THE MAINTENANCE OF
ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER
SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO. ANY
PARTY MAY MAKE SERVICE ON ANY OTHER PARTY BY SENDING OR DELIVERING A COPY OF THE
PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER PROVIDED FOR
THE GIVING OF NOTICES IN SECTION 12(E). NOTHING IN THIS SECTION 12(A), HOWEVER,
WILL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AT EQUITY. EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY
ACTION OR PROCEEDING SO BROUGHT WILL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT
ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW OR AT EQUITY.

EACH OF THE PARTIES HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY SUCH RIGHTS AND
OBLIGATIONS. EACH OF THE PARTIES (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (II) ACKNOWLEDGES THAT SUCH OTHER PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

 

15



--------------------------------------------------------------------------------

(b) Entire Agreement. This Agreement, together with the Contribution Agreement,
constitutes the full and entire understanding and agreement among the parties
with regard to the subject hereof.

(c) Interpretation and Usage. In this Agreement, unless there is a clear
contrary intention: (i) when a reference is made to a section, an annex or a
schedule, that reference is to a section, an annex or a schedule of or to this
Agreement; (ii) the singular includes the plural and vice versa; (iii) reference
to any agreement, document or instrument means that agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof; (iv) reference to any statute, rule, regulation or other
law means that statute, rule, regulation or law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law means that section or provision from time
to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of that section or provision; (v)
“hereunder,” “hereof,” “hereto,” and words of similar import will be deemed
references to this Agreement as a whole and not to any particular article,
section or other provision of this Agreement; (vi) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (vii) references to agreements,
documents or instruments will be deemed to refer as well to all addenda,
exhibits, schedules or amendments thereto; and (viii) the terms “writing,”
“written” and words of similar import will be deemed to include communications
and documents in e-mail, fax or any other similar electronic or documentary
form.

(d) Amendment. No supplement, modification, waiver or termination of this
Agreement will be binding unless executed in writing by REIT I and each of C-III
and RRE; provided that no such amendment, modification or waiver that would
materially and adversely affect a Holder in a manner materially different than
any other Holder (provided that the accession by additional Holders to this
Agreement pursuant to Section 12 shall not be deemed to adversely affect any
Holder) shall be effective against such Holder without the consent of such
Holder that is materially and adversely affected thereby.

(e) Notices, etc. Any notice or other communication hereunder must be given in
writing and either (a) delivered in Person, (b) transmitted by electronic mail
or facsimile or (c) mailed by certified or registered mail, postage prepaid,
return receipt requested as follows:

If to C-III or RRE, addressed to:

Resource America, Inc.

717 Fifth Avenue, 18th Floor

New York, NY 10022

Attention: Marc Levy

Telephone: (212) 705-5060

Email: mlevy@islecap.com

With a copy (which shall not constitute notice) to:

Baker & McKenzie LLP

Blue Cross Blue Shield Tower

300 E Randolph St. #5000

Chicago, Illinois 60601

Attention: Tom Hughes; Daniel Cullen

 

16



--------------------------------------------------------------------------------

Telephone: (312) 861-8634; (312) 861-8162

Email: thomas.hughes@bakermckenzie.com;

daniel.cullen@bakermckenzie.com

If to REIT I, addressed to:

Resource Real Estate Opportunity REIT, Inc.

1845 Walnut Street, 17th Floor

Philadelphia, PA 19103

Attention: Alan Feldman

Email: AFeldman@Resourcerei.com

With a copy (which shall not constitute notice) to:

Morris, Manning & Martin, LLP

3343 Peachtree Road NE, Suite 1600

Atlanta, GA 30326

Attention: Lauren B. Prevost

Telephone: (404) 504-7744

Email: lprevost@mmmlaw.com

DLA Piper LLP (US)

4141 Parklake Ave., Suite 300

Raleigh, NC 27612

Attn: Robert H. Bergdolt

Email: rbergdolt@dlapiper.com

or to such other address or to such other Person as each party shall have last
designated by such notice to the other parties. Each such notice or other
communication shall be effective (i) when delivered in Person, (ii) if given by
telecommunication, when transmitted to the applicable number so specified in (or
pursuant to) this Section 12(e) if sent during normal business hours of
recipient and on the next Business Day if sent after normal business hours of
the recipient, and (iii) if given by mail, three (3) Business Days after
delivery or the first attempted delivery.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
any of which may be executed and transmitted by facsimile, and each of which
shall be deemed an original of this Agreement, and all of which, when taken
together, shall be deemed to constitute one and the same Agreement.

(g) Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable by any governmental entity, the remaining
provisions of this Agreement shall remain in full force and effect; provided
that the essential terms and conditions of this Agreement for all parties remain
valid, binding and enforceable. In the event of any such determination, the
parties agree to negotiate in good faith to modify this Agreement to fulfill as
closely as possible the original intents and purposes hereof. To the extent
permitted by law, the parties hereby to the same extent waive any provision of
law that renders any provision hereof prohibited or unenforceable in any
respect.

(h) Section Titles. Section titles are for descriptive purposes only and will
not control or alter the meaning of this Agreement as set forth in the text.

 

17



--------------------------------------------------------------------------------

(i) Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and permitted assigns and will inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. In the event that REIT I or any of its successors or permitted assigns
(i) consolidates or amalgamates with or merges into any other Person and is not
the continuing or surviving corporation or entity of such consolidation,
amalgamation or merger or (ii) transfers or conveys all or substantially all of
its properties and assets to any Person, then, and in each such case a condition
thereto, REIT I (or its successors or permitted assigns) shall cause such Person
to assume the obligations of REIT I set forth in this Agreement, except for the
right to designate an Investor Nominee set forth in Section 3 hereof. If any
successor or permitted assignee of either of C-III or RRE will acquire
Registrable Shares in any manner, whether by operation of law or otherwise,
(a) such successor or permitted assignee will be entitled to all of the benefits
of C-III or RRE, as applicable, under this Agreement and (b) such Registrable
Shares will be held subject to all of the terms of this Agreement, and by taking
and holding such Registrable Shares such Person will be conclusively deemed to
have agreed to be bound by all of the terms and provisions hereof.

(j) Remedies; No Waiver. Each party acknowledges and agrees that the other
parties would be irreparably damaged in the event that the covenants set forth
in this Agreement were not performed in accordance with its specific terms or
were otherwise breached. It is accordingly agreed that each party hereto will be
entitled to seek an injunction to specifically enforce the terms of this
Agreement solely in the courts specified in Section 12(a), in addition to any
other remedy to which such party may be entitled hereunder, at law or in equity.

No failure or delay by a party in exercising any right or remedy provided by law
or under this Agreement will impair such right or remedy or operate or be
construed as a waiver or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
will preclude any further exercise of it or the exercise of any other remedy.

(k) Changes in Securities Laws. In the event any amendment, repeal or other
change in the securities laws will render the provisions of this Agreement
inapplicable, REIT I will provide each Holder with substantially similar rights
to those granted under this Agreement and use it good faith efforts to cause
such rights to be as comparable as possible to the rights granted to such Holder
hereunder.

[Signatures appear on next page]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

C-III: C-III CAPITAL PARTNERS LLC

a Delaware limited liability company

By:

 

/s/ Marc W. Levy

 

Name: Marc W. Levy

 

Title: Executive Managing Director



--------------------------------------------------------------------------------

RRE: RESOURCE REAL ESTATE, LLC a Delaware limited liability company By:  

/s/ Marc W. Levy

  Name: Marc W. Levy   Title: Executive Vice President REIT I: RESOURCE REAL
ESTATE OPPORTUNITY REIT, INC. a Maryland corporation By:  

/s/ Alan F. Feldman

  Name: Alan F. Feldman   Title: Chief Executive Officer OPERATING PARTNERSHIP:
RESOURCE REAL ESTATE OPPORTUNITY OP, LP, a Delaware limited partnership By:  
RESOURCE REAL ESTATE OPPORTUNITY REIT, INC.   Its General Partner By:  

/s/ Alan F. Feldman

  Name: Alan F. Feldman   Title: Chief Executive Officer